UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               02/05/2020
                                                                       :
REKOR SYSTEMS, INC.,                                                   :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-CV-07767 (LL)
                  -v-                                                  :
                                                                       :          ORDER
SUZANNE LOUGHLIN, et. al.,                                             :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        This case has been randomly reassigned to me for all purposes. It is hereby:

        ORDERED that the parties shall submit a joint letter to the Court updating the Court on
the status of the case no later than 2/12/2020. Pursuant to Paragraph 1(A) of the Court’s
Individual Practices in Civil Cases (available at https://nysd.uscourts.gov/hon-lewis-j-liman), the
parties should file the letter on ECF and should not submit courtesy copies. The status letter
should address the following subjects:

        1. A brief statement of the nature of the case and the principal defenses thereto;

        2. A statement of all existing deadlines, due dates, and/or cut-off dates;

        3. A brief description of any motions which have been made and decided and a
           confirmation that there are no pending motions and no pending appeals;

        4. A statement describing the status of any discovery in the case;

        5. A statement describing the status of any settlement discussions.

         The Initial Conference scheduled for 2/7/2020 is hereby ADJOURNED pending further
order of the Court. The Court will schedule an Initial Pretrial Conference after receipt of the joint
letter of the parties.

        Unless otherwise notified by the Court, the parties should presume that all other deadlines
contained in any Scheduling Order or Case Management Plan remain in effect notwithstanding
the case’s transfer.


Dated: February 5, 2020                                    __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
